In re Hill, William; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “E”, No. 8-73-581.
Relator represents that the district court has failed to act timely on a motion to correct an illegal sentence he filed in April, 1994. If relator’s representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to provide this Court with a copy of its judgment.
DENNIS, J., not on panel.